Exhibit 10.64



KFx Inc.
 

First Amendment to
Fourth Amended and Restated Investors’ Rights Agreement
 

[ K-Fuel Technology – Commercial Projects ]



            THIS FIRST AMENDMENT TO THE FOURTH AMENDED AND RESTATED INVESTORS’
RIGHTS AGREEMENT, dated as of May 5, 2005 (this “Amendment”), by and among KFx
Inc., a Delaware corporation (the “Company”), and the Investors listed on the
signature pages hereto (each, an “Investor”, and collectively, the
“Investors”).  Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed to them in the Investors’ Rights
Agreement (as defined below).



R E C I T A L S

            WHEREAS, the Company and the Investors are parties to that certain
Fourth Amended and Restated Investors’ Rights Agreement, made as of August 21,
2002 (the “Investors’ Rights Agreement”);



            WHEREAS, section 3.2 of the Investors’ Rights Agreement restricted
the Company from issuing preferred stock or certain other securities absent the
consent of certain Holders;



            WHEREAS, the Company has requested to be relieved of the obligation
to obtain such consent;



            WHEREAS, Sections 3.2 through Section 3.8, inclusive, and
Section 3.10 of the Investors’ Rights Agreement (collectively, the “K‑Fuel
Provisions”) related to that certain First Amended Limited Liability Company
Agreement of K‑Fuel, L.L.C., a Delaware limited liability company (“K‑Fuel
LLC”), dated June 29, 1999 (the “K‑Fuel Agreement”), by and between Kennecott
Alternative Fuels, Inc., a Delaware corporation (“Kennecott”), and the Company,
and the transactions contemplated thereby;



            WHEREAS, pursuant to that certain Equity Exchange Agreement, dated
as of November 7, 2004, by and among Pegasus Technologies, Inc., K‑Fuel LLC, the
Company, Kennecott Energy Corporation and Kennecott, Kennecott withdrew as a
member from K‑Fuel LLC and assigned certain of its technology rights to K‑Fuel
LLC;



            WHEREAS, in light of the foregoing and other facts, events and
circumstances, the parties hereto wish to clarify and modify the K‑Fuel
Provisions by, inter alia, by amending and restating the rights of the Investors
in respect of K‑Fuel Technology in their entirety in that certain K‑Fuel®
Projects Participation And Development Agreement, dated as of the date hereof
(the “K‑Fuel Projects Agreement”), by and among the Company and the Investors
listed on Schedule A thereto; and



            WHEREAS, the execution and delivery of this Amendment by the Company
and the Initial Investors is a condition to the effectiveness of the K‑Fuel
Projects Agreement.



            NOW, THEREFORE, in consideration of the mutual agreements, promises,
covenants and conditions set forth in the Investors’ Rights Agreement, this
Amendment and the K‑Fuel Projects



-1-

--------------------------------------------------------------------------------

Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby expressly acknowledged, the parties hereto hereby
agree as follows:

            Section 1.  Amendment and Restatement.  Section 3 of the Investors’
Rights Agreement is hereby amended and restated in its entirety to read as
follows (it being understood that the K‑Fuels Project Agreement shall be deemed
part of the amendment to the Investors’ Rights Agreement):

            “3.        Covenants.



                        3.1  Reserve for Exercise Shares.  The Company shall at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock such number of shares of Common Stock (the “Exercise Shares”) as
shall be sufficient to enable it to comply with its exercise obligations under
the Warrants, Registration Warrants, Second Registration Warrants, Third
Registration Warrants and Fourth Registration Warrants.  If at any time the
number of Exercise Shares shall not be sufficient to effect the exercise of the
Warrants, Second Registration Warrants, Third Registration Warrants and Fourth
Registration Warrants, the Company will forthwith take such corporate action as
may be necessary to increase its authorized but unissued shares of Common Stock
to such number as will be sufficient for such purposes.  The Company will obtain
authorization, consent, approval or other action by, or make any filing with,
any administrative body that may be required under applicable state securities
laws in connection with the issuance of Exercise Shares.  The covenants set
forth in this section 3.1 shall terminate as to each Holder and be of no further
force and effect at the time the Holders no longer hold any Registrable
Securities.



            Section 2.  Effectiveness.  This Agreement shall become effective
upon the Execution of this Agreement and the form of K-Fuel Projects Agreement
attached hereto as Exhibit A by the Company and Investors holding more than
two-thirds of the Registrable Securities currently outstanding. 



            Section3.  Limited Amendment.  Except as expressly amended by this
Amendment, the Investors’ Rights Agreement shall remain in full force and effect
in accordance with the terms and conditions thereof, and this Amendment shall be
incorporated into, and become a part of, the Investors’ Rights Agreement.  To
the extent, if any, it is determined that this Amendment and the K‑Fuel
Projects  Agreement do not effectively amend the K‑Fuel Provisions for any
parties to the Investors’ Rights Agreement that are not signatories to this
Amendment (such parties, if any, the “Non-Signing Parties”), the rights granted
to the Holders who are parties to the K‑Fuel Projects Agreement (the “Signing
Parties”) shall be (i) waived to the extent inconsistent with the rights granted
by the K‑Fuel Provisions to the Non-Signing Parties, and (ii) proportionately
reduced for the Signing Parties to the extent substantially similar rights are
effectively exercised under the K‑Fuel Provisions by action of any Non-Signing
Party.



            Section 4.  Authority.  The Company hereby represents and warrants
to the Investors, and each Investor hereby represents and warrants to the
Company, that:



          

                        (a)   It has the full power, capacity, authority and
right to execute and deliver this Amendment and to perform its obligations
hereunder and under the Investors’ Rights Agreement as amended hereby.

 

                        (b)   This Amendment has been duly authorized by all
necessary action and constitutes the Company’s or such Investor’s, as the case
may be, valid and binding agreement, enforceable against the Company or such
Investor, as the case may be, in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.



-2-

--------------------------------------------------------------------------------

          

                        (c)   No approval, authorization, consent or filing
(other than any obligation to file certain information pursuant to the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder) is required in connection with its execution, delivery and
performance of this Amendment which has not heretofore been obtained or made.

 

                        (d)   Its execution and delivery of this Amendment, and
its performance of the Investors’ Rights Agreement as amended hereby, does not
contravene or conflict with its articles of incorporation, charter, partnership
agreement, limited liability company agreement or other organizational or
charter document, as applicable, or with any material agreement, contract or
other instrument, or any law, rule, regulation, order or decree, binding upon or
applicable to it.



            Section 5.   Additional Representations of Investors.  Each Investor
hereby represents and warrants to the Company that it has not assigned any of
its rights under the K‑Fuel Provisions other than to another Investor signatory
hereto.  Each of the Investors acknowledges and agrees that the Investors'
Rights Agreement and the K-Fuel Provisions may be amended in accordance with
this Amendment and the K-Fuels Projects Agreement with the written consent of
the Company and Investors holding more than two thirds of the Registrable
Securities currently outstanding.



            Section 6.   Counterparts.  This Amendment may be executed in one or
more counterparts, each of which shall be deemed to constitute an original but
all of which together shall constitute but one and the same instrument.



            Section 7.  Entire Agreement.  The Investors’ Rights Agreement
(including without limitation the Schedules thereto), as amended by this
Amendment, and the K-Fuel Projects Agreement contain the entire agreement of the
parties and supersede all prior negotiations, correspondence, term sheets,
agreements and understandings, written and oral, between or among the parties
regarding the subject matter thereof.



            Section 8.   Governing Law.  This Amendment shall be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York applicable to contracts negotiated, executed and to be performed entirely
within the State of New York.



[ THE NEXT PAGE IS THE SIGNATURE PAGE ]










-3-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, this Agreement has been duly executed by or on
behalf of the parties hereto as of the date first written above.



                                                                                  

          

                                                                                  

                                                                                  

          

KFx Inc.


By:  /s/ Robert I. Hanfling                       
          Robert I. Hanfling
          President and Chief Operating Officer

 





     THE INVESTORS

                                                                                  

                                                                                  

WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF FUND, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF VENTURES FUND, L.P.
    (f/k/a WESTCLIFF PUBLIC VENTURES
              FUND, L.P.)
WESTCLIFF SMALL CAP FUND, L.P.
WESTCLIFF PUBLIC VENTURES - KFx, L.P.



By:  Westcliff Capital Management, LLC
     Its:  General Partner



   By:  /s/ Richard S. Spencer III                       
             Richard S. Spencer III
             Manager

          

WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING PLAN
     (f/k/a WESTCLIFF PROFIT SHARING AND
               MONEY PURCHASE PENSION PLAN)
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO




By:  Westcliff Capital Management, LLC
     Its:  Investment Adviser and Attorney-In-Fact



   By:  /s/ Richard S. Spencer III                       
             Richard S. Spencer III
             Manager

 






-4-

--------------------------------------------------------------------------------

 

NORANDA FINANCE, INC. RETIREMENT
      PLAN FOR AFFILIATED COMPANIES
      TRUST



By:  Mellon Bank, N.A., solely in its capacity as
       Trustee for the Noranda Finance, Inc.
       Retirement Plan for Affiliated Companies
       Trust, and not in its individual capacity


   By:  /s/ Bernadette T. Risk                 
                Bernadette T. Rist
                Authorized Signatory

                                                                                  

          

                                                                                  






-5-

--------------------------------------------------------------------------------

                                                                                  

          

                                                                                  

PENINSULA FUND, L.P.

By:  Peninsula Capital Management, Inc.
     Its:  General Partner







   By:  /s/ Scott Bedford            
                Scott Bedford
                President

COMMON SENSE PARTNERS, L.P.

By:  Peninsula Capital Management, Inc.
     Its:  Investment Adviser


   By:  /s/ Scott Bedford                         
                Scott Bedford
                President


   By:  /s/ Soctt A. Thompson                 
                Scott A. Thompson
                Director and Senior Vice President Finance

 






-6-

--------------------------------------------------------------------------------

                                                                                  

          

                                                                                  

RAM TRADING, LTD.

By:  Ritchie Capital Management, LLC
Its:  Investment Adviser




   By:                                                   
                David Popovich
                Chief Financial Officer






-7-